

Exhibit 10.1
BROADRIDGE FINANCIAL SOLUTIONS, INC.


Clawback Policy


1. Persons Subject to this Policy. This policy is applicable to all executive
officers (as defined in Rule 3b-7 under the Securities Exchange Act of 1934, as
amended) of Broadridge Financial Solutions, Inc. (the “Company”). This policy
will also apply to such other employees, or classes of employees, of the Company
as may be determined from time to time by the Company’s Board of Directors or
the Compensation Committee of the Board (collectively, the “Board”). Except as
the Board may otherwise determine, the Compensation Committee shall administer
this policy. Each person to whom this policy applies is referred to herein as a
“Covered Person.”

2. Definitions.


(a) “Accounting Restatement” means an accounting restatement for periods that
end on or after the effective date of this policy due to material noncompliance
of the Company with any financial reporting requirement under the U.S. federal
securities laws.


(b) “Incentive-Based Compensation” means any incentive-based compensation,
including cash, stock options, time-based and performance-based restricted stock
units and other equity awards under the Company’s long-term incentive plans
awarded to a Covered Person as compensation.


(c) “Intentional Misconduct” is intended to include reckless conduct (meaning
any highly unreasonable act or omission, involving not merely simple, or even
inexcusable negligence, but an extreme departure from the standards of ordinary
care, and that is either known to the executive or is so obvious the executive
must have been aware of it), but is not intended to include negligent conduct or
grossly negligent conduct not meeting that definition. Further, the term
“intentional misconduct” shall not include conduct in good faith and in a manner
the person reasonably believed to be in, or not opposed to, the best interests
of the Company.


(d) “Reputational Damage” means Broadridge failing to meet the expectations of
its clients, investors, employees, regulators or the public that results in a
loss of confidence in Broadridge or its business as evidenced by a decline in
Broadridge’s common stock price of 10% or more for at least 30 consecutive days,
which decline is attributed to such failure by at least one securities analyst
who normally follows the Company or article by a major national news source.


3. Recovery of Excess Compensation Following an Accounting Restatement. In the
event the Company is required to prepare an Accounting Restatement, the Board
shall determine, in its sole discretion, the amount, if any, to seek to recover
from any current or former Covered Person (without regard to any taxes paid
thereon by the Covered Person) who received Incentive-Based Compensation from
the Company, based on erroneous data, during the three-year period preceding the
date on which the Company is required to prepare the Accounting Restatement,
which amount shall in no event be greater than the difference between the amount
that was received and the amount that would have been received based on the
restated data.


4. Recovery of Additional Amounts Upon an Accounting Restatement. In addition to
(and without limiting) the provisions of Section 3 above, in the event that the
Board, in its sole discretion, determines that a current or former Covered
Person’s acts or omissions that contributed to the circumstances requiring an
Accounting Restatement involved either: (i) Intentional Misconduct; (ii) an
intentional violation of any Company written policy applicable to the Covered
Person including, but not limited to, the Company’s Code of Business Conduct and
Ethics (the “Code of Ethics”) or any applicable legal or



--------------------------------------------------------------------------------







regulatory requirements in the course of the Covered Person’s employment by the
Company; or (iii) fraud in the course of the Covered Person’s employment by the
Company, then in each such case, the Company will (as determined by the Board in
its sole discretion as appropriate based on the conduct involved) use reasonable
efforts to recover from such Covered Person up to 100% of the Incentive-Based
Compensation (without regard to any taxes paid thereon by the Covered Person),
and not just the difference referred to in Section 3.


5. Recovery Relating to Activity That Causes Specified Financial or Reputational
Damage. In the event that the Board, in its sole discretion, determines that (1)
a current or former Covered Person engaged in: (i) Intentional Misconduct; (ii)
an intentional violation of any Company written policy applicable to the Covered
Person including, but not limited to, the Code of Ethics, or any applicable
legal or regulatory requirements in the course of the Covered Person’s
employment by the Company; (iii) fraud in the course of the Covered Person’s
employment by the Company; or (iv) a failure effectively to supervise an
associate for whom the Covered Person had management responsibilities, and (2)
such activity caused material financial damage or Reputational Damage to the
Company (regardless of whether the Company was required to prepare an Accounting
Restatement on account of such activity), then in each such case, the Company
will (as determined by the Board in its sole discretion as appropriate based on
the conduct involved) use reasonable efforts to recover from such Covered Person
up to 100% of such Covered Person’s Incentive-Based Compensation (without regard
to any taxes paid thereon by the Covered Person) from the Company during the
three-year period preceding the relevant activity.


6. Inaccurate Performance Calculation. If the Board determines that
Incentive-Based Compensation was based on performance achievement that was
calculated by the Company in a materially inaccurate manner, the Board may
recover from the Covered Person all or a portion of the Incentive-Based
Compensation received by such Covered Person during the three-year period
preceding the date of the discovery of the materially inaccurate performance
calculation.


7. Method of Recoupment and/or Forfeiture. The Board shall determine, in its
sole discretion, the method for recouping or cancelling, as the case may be,
Incentive-Based Compensation hereunder, which may include, without limitation,
any one or more of the following:


a. requiring reimbursement of cash Incentive-Based Compensation previously paid;
b. seeking recovery of any gain realized on the vesting, exercise, settlement,
sale, transfer or other disposition of any equity-based awards;
c.  cancelling or rescinding some or all outstanding vested or unvested
equity-based awards;
d. adjusting or withholding from unpaid compensation or other set-off;
e. cancelling or setting-off against planned future grants of equity-based
awards; and/or
f. any other method permitted by applicable law or contract.


The Board is not required to take any of these steps if the Board concludes that
doing so would not be in the best interests of the Company.


8. Interpretation of Policy. This policy will apply to Incentive-Based
Compensation that is granted to a Covered Person after the adoption of this
policy (or, if later, the date on which such person becomes a Covered Person).
This policy will be interpreted in a manner that is consistent with any
applicable rules or regulations adopted by the Securities and Exchange
Commission or NYSE pursuant to Section 10D of the Securities Exchange Act of
1934 (the “Applicable Rules”) and any other applicable law and will otherwise be
interpreted (including in the determination of amounts recoverable) in the
business judgment of the Board. To the extent the Applicable Rules require
recovery of incentive-based compensation in additional circumstances besides
those specified above, nothing in this policy will be deemed to limit or
restrict the right or obligation of the Company to recover incentive-based
compensation to the fullest
2

--------------------------------------------------------------------------------







extent required by the Applicable Rules. Moreover, nothing in this policy shall
be deemed to limit the Company’s right to terminate employment of any Covered
Person, to seek recovery of other compensation paid to a Covered Person, or to
pursue other rights or remedies available to the Company under applicable law.


9. Not Exclusive. Any recoupment, forfeiture, or cancellation under this policy
is in addition to, and not in lieu of, any other remedies or rights of
recoupment that may be available to the Company pursuant to the terms of any
similar policy in any employment agreement, incentive or equity compensation
plan or award or other agreement and any other legal rights or remedies
available to the Company.


10. No Indemnification. The Company shall not indemnify or agree to indemnify
any Covered Person against the loss of erroneously awarded compensation subject
to this policy nor shall the Company pay or agree to pay any insurance premium
to cover the loss of erroneously awarded compensation.


11. Amendments. The Board may amend, modify or terminate this policy in whole or
in part at any time in its sole discretion and may adopt such rules and
procedures that it deems necessary or appropriate to implement this policy or to
comply with applicable laws and regulations.


12. This policy supercedes the Company’s clawback policy adopted by the Board on
August 3, 2010 for awards made after the adoption of this policy.




Adopted by the Board of Directors on August 4, 2020
3